Citation Nr: 0808552	
Decision Date: 03/13/08    Archive Date: 03/20/08	

DOCKET NO.  96-48 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, initially evaluated as 20 
percent disabling prior to November 25, 2002 and as 30 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran retired from military service in 1982, after more 
than 23 years of active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 1996 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, as well as February 2000 and May 2003 decisions by 
the VARO in Los Angeles, California.

This case was previously before the Board in April 1997, 
April 2001, August 2003, and July 2005, on which occasions it 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to November 25, 2002, the veteran's service-
connected degenerative disc disease of the cervical spine was 
not more than moderate in nature, as characterized by 
recurring attacks, but full forward flexion of the cervical 
spine and no evidence of muscle spasm, ankylosis, 
demonstrable deformity of a vertebral body, or incapacitating 
episodes.  

2.  The veteran's service-connected degenerative disc disease 
of the cervical spine is currently productive of no more than 
severe limitation of motion of the cervical spine, as 
characterized by forward flexion of the cervical spine to 15 
degrees or less, but no evidence of muscle spasm or 
unfavorable ankylosis of the entire cervical spine, or 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected degenerative disc disease of the 
cervical spine prior to November 25, 2002 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, 
Codes 5290, 5293 (effective prior to September 26, 2003).

2.  The criteria for a current evaluation in excess of 30 
percent for service-connected degenerative disc disease of 
the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5243, 5293 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an increased evaluation for 
service-connected degenerative disc disease of the cervical 
spine.  In that regard, disability evaluations are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of May 1996, the RO 
granted service connection and a noncompensable evaluation 
for degenerative disc disease of the cervical spine.  The 
veteran voiced his disagreement with that decision, with the 
result that, in a subsequent rating decision of February 
2000, the RO awarded a 20 percent evaluation for the 
veteran's service-connected degenerative disc disease of the 
cervical spine, effective from January 31, 1996, the date of 
receipt of his original claim for service connection.  Once 
again, the veteran voiced his disagreement with that 
decision, with the result that, in a Decision Review 
Officer's Decision of May 2003, a 30 percent evaluation was 
awarded for the veteran's service-connected degenerative disc 
disease of the cervical spine, effective from November 25, 
2002, the date of a VA examination for compensation purposes.  
The veteran continued his disagreement with the assignment of 
the aforementioned 30 percent evaluation, and the current 
appeal ensued.

During the course of this appeal, specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of an appeal, the Board must determine which version 
of the law or regulation is more favorable to the veteran.  
If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

Prior to September 26, 2002, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks, or, in the alternative, moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation, under those same regulations, required 
demonstrated evidence of severe limitation of motion of the 
cervical spine, or, in the alternative, moderate 
intervertebral disc syndrome in conjunction with demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290, 5293 (2002).

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 
percent evaluation was indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 month period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from December 23, 2002 to 
September 26, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003 except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).

Under the revised criteria for intervertebral disc syndrome 
which became effective September 26, 2003, a 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees or, in the alternative, 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the previous 12 month 
period.  A 30 percent evaluation, under those same 
regulations, requires demonstrated evidence of forward 
flexion of the cervical spine to 15 degrees or less, and/or 
favorable ankylosis of the entire cervical spine, with a 40 
percent evaluation requiring demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the previous 12 month 
period.  (For the purpose of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment by 
a physician).  38 C.F.R. § 4.71a, and Part 4, Code 5243 
(2007).

When evaluated on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using the 
criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities should be evaluated separately 
using the criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002) and General Formula 
for Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

In the present case, at the time of a VA orthopedic 
examination in July 1999, the veteran demonstrated full 
flexion and extension of his cervical spine.  Lateral 
rotation was limited to 20 degrees bilaterally, while lateral 
bending was limited to 15 degrees bilaterally.  Noted at the 
time of examination was some tenderness over the midcervical 
spine area of the spinous processes, as well as some 
tightness in the paraspinal musculature of the cervical 
spine, in particular, on the right side.  Significantly, at 
the time of examination, the veteran exhibited no instability 
or weakness of the cervical spine.

On VA neurologic evaluation, likewise conducted in July 1999, 
it was noted that strength of the individual muscles in the 
upper extremities was within normal limits, as was sensation.  
Deep tendon reflexes were only mildly reduced, while the 
deltoids were markedly to severely reduced in a symmetrical 
pattern.  Electromyographic studies were consistent with mild 
to moderate old or chronic right C6 radiculopathy.

On subsequent VA orthopedic examination in November 2002, the 
veteran gave a long history of cervical disc disease with 
accompanying neck pain.  According to the examiner, he had of 
late been experiencing increasing problems, in particular, 
with diminished range of movement of his neck.

On physical examination, there was tenderness in the 
posterior aspect of the veteran's neck, but with no evidence 
of spasm of the paravertebral musculature.  Range of motion 
measurements showed flexion to 15 degrees, with extension to 
0 degrees, lateral flexion to 10 degrees, and rotation to 15 
degrees, with pain at the extreme range of movement.  Noted 
at the time of examination was that reflexes in the veteran's 
upper extremities were within normal limits.  Further noted 
was that there was no objective evidence or any sensory 
deficit, though the veteran did experience some subjective 
paresthesia and numbness over the thumb, index, and middle 
fingers of both hands.  Muscle strength was reported as grade 
5 bilaterally.  In the opinion of the examiner, the veteran 
exhibited advanced degenerative disc disease of the cervical 
spine with accompanying facet joint arthritis.

On VA neurologic examination, likewise conducted in November 
2002, the veteran complained of pain in his cervical spine of 
an intensity of 8-9/10, which had gotten worse since his last 
evaluation in July 1999.  According to the veteran, because 
of increasing cervical pain, he had become more sedentary and 
unable to do as much activity.  Noted at the time of 
examination was that it was somewhat hard to define any 
specific radicular-type pain or weakness in the veteran's 
arms.

On physical examination, there was severe immobility of the 
veteran's neck, with the veteran able to bend his neck 
posteriorly and anteriorly only approximately 10 degrees.  
Moreover, when attempting to move this neck to the right or 
left, the veteran was only able to move it approximately 15 
degrees.  Reflexes of the veteran's upper and lower 
extremities were described as intact, with no evidence of 
Babinski signs.  While at the time of examination, there was 
some evidence of weakness in the veteran's right hand, this 
was felt to be most likely the result of carpal tunnel 
syndrome, and not the veteran's cervical spine pathology.

In an addendum to the aforementioned VA examinations dated in 
March 2003, it was noted that the veteran did not have any 
objective signs of median neuropathy.  Rather, his 
paresthesias were the result of cervical discopathy.  

On VA fee-basis neurologic examination in December 2006, 
there was evidence of subjective tenderness over the lower 
paracervical and mid-trapezius muscles, somewhat greater on 
the right than the left.  Significantly, further examination 
revealed no evidence of any paracervical or trapezial muscle 
spasm.  At the time of examination, the veteran was unable to 
rotate his head more than 5 to 10 degrees in either 
direction.  Nor could he flex more than 10 degrees.  Noted at 
the time of examination was that the veteran displayed normal 
tone in both his upper and lower extremities, with only a 
minimal decrease in muscle bulk of the right abductor 
pollicis muscle.  Muscle strength in both the right and left 
upper extremities was 5/5, with the exception of the first 
dorsal interosseus on the left, which was 5-/5, and the right 
abductor pollicis on the right, which was likewise 5-/5.

On VA fee-basis orthopedic examination, likewise conducted in 
December 2006, the veteran complained of neck pain, in 
conjunction with upper extremity weakness and pain.  However, 
according to the veteran, his primary problem was limited 
range of motion of the cervical spine, a problem which had 
increased over the past years.

On physical examination, tests of axial compression were 
positive, with pain referred to the cervical area.  No muscle 
spasm was in evidence, though there was some evidence of mild 
diffuse muscle tenderness throughout the neck and shoulder 
areas.  Significantly, at the time of examination, there was 
no evidence of any muscle atrophy, or of swelling or masses.  
Range of motion measurements showed flexion of the veteran's 
chin to within one inch of his chest, with extension to 
20 degrees, right and left lateral flexion to 15 degrees, 
right rotation to 20 degrees, and left rotation to 30 
degrees.  According to the examiner, it was somewhat 
difficult to assess muscle strength in the veteran's neck on 
flexion and extension due to pain and a limited range of 
motion.  However, there was no evidence of any instability of 
any of the veteran's joints in the upper extremities.  The 
pertinent diagnosis was of severe multilevel degenerative 
disc disease of the cervical spine, with an absent reflex on 
the left triceps and some sensory changes over the 
distribution of the left hand, but no evidence of any 
weakness.

In an addendum to the aforementioned VA examinations dated in 
February 2007, it was noted that, based on electrodiagnostic 
studies conducted in 1999, it was the opinion of the examiner 
that the veteran's upper extremity weaknesses were the result 
of ulnar palsy and/or carpal tunnel syndrome, and unrelated 
to his cervical spine disc disease.

Based on the aforementioned, it is clear that the 20 percent 
evaluation in effect for the veteran's service-connected 
degenerative disc disease of the cervical spine prior to 
November 25, 2002 was appropriate, and that an increased 
rating is not warranted.  As noted above, prior to that date, 
the veteran exhibited essentially full flexion and extension 
of his cervical spine.  While it is true that, based on the 
evidence of record, the veteran experienced problems with 
pain and tightness in his neck, there was no evidence of 
either instability or weakness.  Moreover, both strength and 
sensation were described as within normal limits.  Not until 
the time of the aforementioned VA examinations on November 
25, 2002 was the veteran shown to exhibit a severe limitation 
of motion of his cervical spine (to 15 degrees or less) 
sufficient to warrant the assignment of a 30 percent 
evaluation.  Under the circumstances, an evaluation in excess 
of 20 percent for the veteran's service-connected 
degenerative disc disease of the cervical spine prior to that 
date is not warranted.

As regards the veteran's claim for a current evaluation in 
excess of 30 percent for degenerative disc disease of the 
cervical spine, the Board notes that at no time has the 
veteran demonstrated clinical manifestations sufficient to 
warrant the assignment of a greater than 30 percent 
evaluation.  More specifically, while at the time of recent 
VA orthopedic and neurologic examinations in December 2006, 
the veteran exhibited rather significant limitation of motion 
of the cervical segment of his spine, there was no evidence 
of either unfavorable ankylosis, or of incapacitating 
episodes sufficient to warrant the assignment of an increased 
rating.  Further, in 2007, after reviewing the veteran's 
claims file and neurological test results, the examiner 
attributed the veteran's upper extremity weaknesses to his 
ulnar palsy and/or carpal tunnel syndrome, and found the 
weaknesses unrelated to his cervical spine disc disease.  
Under the circumstances, the 30 percent evaluation currently 
in effect for the veteran's service-connected degenerative 
disc disease of the cervical spine is appropriate, and an 
increased rating is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence the claimant is expected to provide; and (4) request 
that the veteran provide any evidence in his possession which 
pertains to the claim.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

The Board finds that the VCAA notice requirements have been 
satisfied by June 2002, April 2004, and October 2005 VCAA 
letters.  In those letters, VA informed the veteran that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran as to which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held by 
any federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a federal agency, such as records from 
private doctors and hospitals.  The RO told the veteran that 
he could obtain private records himself and submit them to 
VA.  Finally, he was told to submit any evidence in his 
possession which pertained to his claim.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA and private 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An evaluation in excess of 20 percent for service-connected 
degenerative disc disease of the cervical spine prior to 
November 25, 2002 is denied.

A current evaluation in excess of 30 percent for service-
connected degenerative disc disease of the cervical spine is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


